NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
M_AJD KAM-ALMAZ,
Plaintiff-Appellant,
V.
UNITED STATES,
Defen,dcmt-Appellee.
2011-sosa _
Appeal from the United StateS Court of Federal
Clain1S in case n0. 09-CV-0O7, Judge LaWrence M. Baskir.
ON MOTION
ORDER
Bruce W. l\/lcLaughlin moves to withdraw as principal
counsel for Majd Kam-AlInaz but to remain as counsel of
record and to substitute Matthew J. Dowd as principal
counsel for Majd Kam-Aln1az. Majd Kam-Almaz moves
for a 60-day extension of time, until July 8, 2011, to file
his brief
Upon consideration thereof,
IT ls 0Rm3RED THAT:

KAM-ALMAZ V. US 2
The motions are granted l\/Iatthew J. DoWd should
promptly file an entry of appearance as principal counsel
and Bruce W. McLaugh1in should promptly file an entry
of appearance as of counsel
FoR THE CoURT
HAY 0 9 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk 4
cc: Bruce W. McLaughlin, Esq.
Matthew J ames Dowd, Esq.
Sarah A. Murray, Esq. F|LE{)
U.S. COURT 0F APPEAl.S FOR
s2 1 THE FEDERAL C|RCU|T
HAY 09 2011
.|AN H9RBALY
CLERK